Citation Nr: 0606513	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  He 
served in the Republic of Vietnam from October 1969 to 
October 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the San Juan, 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2003, this case was 
remanded by the Board for additional evidentiary development.


FINDING OF FACT

The veteran does not suffer from an acquired psychiatric 
disorder, to include PTSD, which can be related to his period 
of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may such a disorder 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,  5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 3.304(f), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).




The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

The veteran filed his claim for service connection for an 
acquired psychiatric disorder in May 2000.  In April 2001, he 
was sent a VCAA notification letter which informed him of the 
evidence that was needed to substantiate  his claim.  The 
letter also informed him of what evidence and information he 
should obtain, and what information and evidence VA would 
obtain in his behalf.  He was also told that he could submit 
any evidence relevant to his claim.  In addition, the 
statement of the case (SOC) sent to the veteran in May 2002, 
and the supplemental statement of the case (SSOC) sent in 
March 2005 contained the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.   Clearly, the veteran 
has been provided proper notice of the notification and 
assistance provisions of the VCAA and its implementing 
regulation, 38 C.F.R. § 3.159.  Therefore, the Board may 
proceed to the merits of the claim.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service on or after 
January 1, 1947, and a psychosis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.


III.  Factual background and analysis

The veteran's DD Form 214 indicates that his military 
occupational specialty was light weapons infantryman.  He 
received the Combat Infantryman Badge and a Bronze Star 
Medal.  Therefore, a combat stressor may be presumed in this 
case.

An August 1989 Assessment for Aftercare noted that the 
veteran had been using cocaine and heroin since 1980.  He 
complained of periodic depression since his return from 
Vietnam.  He stated that he used drugs to help him sleep and 
to relax.  It was felt that his primary problem was PTSD and 
drug dependency.

VA outpatient treatment records indicated that he was first 
seen in January 2000, at which time he was diagnosed with an 
adjustment disorder with anxiety (he had been released from 
Federal prison in 1999, after serving 10 years for a drug 
conviction).  In March 2000, he was depressed and anxious, 
but there was no evidence of delusions or hallucinations.  
The diagnosis was adjustment disorder with anxiety.  In June 
2000, he appeared to be sad and was ambivalent about his 
parole restrictions.  An adjustment disorder was diagnosed.  
In August 2000, he was somewhat more optimistic and his 
adjustment disorder was found to be improving.  In October 
2000, he was slightly depressed but he indicated that he was 
looking for a job.  In December 2000 his affect was described 
as anxious, but there was no homicidal or suicidal ideation 
present.  He was restless, irritable, and intolerant of other 
people.  He reported sleep disturbances.  The diagnosis was 
depression, not otherwise specified.  In April 2001, he was 
noted to be coherent, relevant, and logical.  He had poor 
trust, and was suspicious with poor motivation.  He was 
isolated at home.  He stated that he had recurrent thoughts 
of Vietnam.  The diagnoses were depression, not otherwise 
specified and rule out PTSD.

The veteran was afforded a VA examination in November 2000.  
He had last been treated at the West Side Chicago VA Medical 
Center for drug abuse.  He had spent 10 years in prison on a 
drug conviction.  He stated that he was doing odd jobs and 
was living with his third wife.  He had seven children with 
five different women; he had virtually no contact with any of 
them.  He complained of depression and poor sleep.  He said 
that he was a different person since his return from Vietnam.  
He admitted that he occasionally drank heavily, although he 
denied any use of drugs.  The mental status examination noted 
that he was alert and oriented.  His mood was slightly 
anxious and his affect was constricted.  His attention and 
concentration were good and his memory was fair.  His speech 
was clear and coherent.  He denied hallucinations.  His 
insight and judgment were intact and he had good impulse 
control.  The Axis diagnoses were substance abuse disorder; 
alcohol abuse; and adjustment reaction with anxious mood.  
The Axis II diagnosis was antisocial personality disorder.

The veteran was afforded another VA examination in July 2004.  
He stated that he started to receive treatment from VA in 
January 2000, at which time he was diagnosed with depression 
and an adjustment disorder.  In the past 2 years, he had been 
diagnosed with schizophrenia.  For the past year, he had been 
feeling sad, depressed, irritable, and had a loss of energy, 
insomnia, anxiety, restlessness, and tension.  He admitted 
that he had relapsed into occasional heroin and cocaine use.  
He did not report any nightmares of Vietnam, nor did he refer 
to intrusive thoughts or avoidant behavior.  The examiner 
noted that he had been involved in combat in Vietnam and had 
received the Combat Infantryman Badge.  He stated that his 
platoon had been ambushed and that several of them had 
returned fire; however, he did not know that he had actually 
killed anyone.  He also recounted an incident when an 
American plane had accidently fired on them; there were no 
casualties.  Finally, he said that he had seen the bodies of 
enemy soldiers killed by mines.  He had been in prison for 10 
years on a drug conviction.  The mental status examination 
noted that he had adequate hygiene and was cooperative.  He 
was spontaneous and established eye contact with the 
examiner.  He was alert and was in good contact with reality.  
There was no evidence of psychomotor retardation or 
agitation.  His thoughts were coherent and logical, there was 
no looseness of association, and his speech was not 
disorganized.  There were no delusions, hallucinations, 
phobias, obsessions, panic attacks, or suicidal ideation.  
His mood was depressed and anxious, and his affect was 
constricted and appropriate.  He was well oriented.  The 
examiner found that the veteran did not meet the diagnostic 
criteria for PTSD.  He did not become anxious or distressed 
when discussing Vietnam, and he displayed no avoidance of 
stimuli.  His memories were neither intrusive nor 
distressing.  The diagnoses were depressive disorder, not 
otherwise specified, and heroin/cocaine dependence.  The 
examiner commented that his depression was not related to 
service because it had begun in January 2000, following his 
release from Federal prison in 1999.

The veteran was seen on an outpatient basis by VA in February 
2003.  His thought content at that time was normal, although 
he displayed ideas of reference.  His thought processes were 
relevant and coherent, and he was oriented.  The diagnosis 
was chronic schizophrenia, undifferentiated type.  This 
diagnosis was continued in June 2003.  In May 2005, he 
complained of sleep disturbances and nightmares of events in 
Vietnam.  He stated that the recent events in Iraq had 
worsened his complaints.  The diagnoses were bipolar disorder 
and PTSD.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, has not been 
established.  The veteran's condition has been variously 
diagnosed as depression and schizophrenia.  However, there is 
no indication that any psychiatric disorder manifested itself 
during his period of active duty.  The service medical 
records contain no complaints of a psychiatric nature, and 
the records are completely silent as to any treatment for a 
psychiatric disorder.  Nor is there any indication that a 
psychosis, such as schizophrenia, manifested to a compensable 
degree within one year after his separation from service.  In 
fact, schizophrenia was not diagnosed until, at the earliest, 
2003, over 30 years after his discharge from service.  
Therefore, there is no support in the record for the award of 
service connection for either depression or schizophrenia on 
a direct or presumptive basis.

The Board has also considered entitlement to service 
connection for PTSD.  The record shows that the veteran 
served in Vietnam from October 1969 to October 1970.  He 
received the Combat Infantryman Badge and a Bronze Star 
Medal.  Therefore, exposure to an in-service stressor can be 
conceded.  However, there is no confirmed diagnosis of PTSD 
in the record.  Outpatient records have referred to this 
diagnosis.  However, the VA examination conducted in July 
2004 specifically ruled out the presence of PTSD.   The 
examiner noted that he did not endorse symptomatology 
consistent with PTSD.  It was noted that the veteran was not 
distressed by recalling events of his service and did not 
have intrusive thoughts or nightmares.  He did not exhibit 
any avoidant behavior.  He did not indicate that he had had 
any feelings of fear, helplessness, or horror at the time he 
experienced the events in service.  After reviewing the 
record, the examiner found that the veteran did not meet the 
diagnostic criteria for PTSD.  As a consequence, the Board 
finds that the veteran has not been diagnosed with PTSD; and 
such service connection for this condition cannot be awarded.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


